Citation Nr: 1632401	
Decision Date: 08/15/16    Archive Date: 08/24/16

DOCKET NO.  12-13 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left ear sensorineural hearing loss disability.

2.  Entitlement to service connection on for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran was afforded a Travel Board hearing in August 2013.  A transcript of the testimony offered at the hearing has been associated with the record.

In October 2015, this matter was last before the Board, and was remanded for further development.  At that time, the issue for service of connection for a hearing loss disability contemplated both ears.  However, in a December 2015 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for hearing loss disability of the right ear.  Thus, the matter now only involves service connection for a left ear hearing loss disability.  

Following the latest adjudication of the issue of entitlement to service connection for a right knee disability, the Veteran submitted evidence that has not been considered by the Agency of Original Jurisdiction (AOJ) in the first instance. Nevertheless, he has waived initial RO consideration thereof.  See 38 C.F.R. § 20.1304(c) (2015).

The issue of entitlement to service connection for a left ear sensorineural hearing loss disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

There is an approximate balance of positive and negative evidence as to whether the Veteran's right knee disability is causally related to service.


CONCLUSION OF LAW

Entitlement to service connection for a right knee disability is established.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Considering the favorable outcome detailed below, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, the law provides that, where a veteran served ninety days or more of active military service and arthritis becomes manifest to a degree of 10 percent 
within one year from of separation from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks service connection for a disability of the right knee.  A January 1968 service record refers to injury of left knee, although this appears to be the wrong knee, as the Veteran has reported.  Notably, a February 1968 service record refers to a history of hyperextension injury to the right knee one month prior.  He relates that since this time he had knee symptoms, including pain, weakness and buckling, and that any current knee disability is therefore attributable to service.  

A detailed review of the service treatment records reflects the hyperextension injury in February 1968.  At that time, the Veteran related that the right knee had been forcefully hyperextended approximately one month prior.  Examination showed some tenderness over the medial collateral ligament (MCL), but no effusion.  There was full range of motion and negative McMurray's sign.  McMurray sign, when positive, is the occurrence of a cartilage click during manipulation of the knee, indicative of meniscal injury.  Dorland's Illustrated Medical Dictionary 1524 (27th ed. 1988).  

In May 1969, the Veteran was seen for a follow-up, and reported no knee pain at that time.  A report of separation examination dated in October 1969 reflects normal clinical evaluation of the lower extremities.  A report of medical history provided by the Veteran, also dated in October 1969, reflects that the Veteran then denied a history of "trick" or locked knee and swollen or painful joints.  He did not mention any sequelae from the February 1968 right knee hyperextension injury in the explanation section of the report.  See October 1968 Report of Medical Examination and Report of Medical History.

In February 1970, or about a month following discharge, the Veteran received a VA examination related to January 1970 VA claims for service connection of disability of the hips, flat feet, disability of the groin and residuals of an appendectomy.  Examination at this time does not reflect any impressions regarding the right knee, although the condition was not then claimed.  

In January 1973, the Veteran specifically claimed service connection for disability of the right knee, based upon the 1968 hyperextension injury, noted above.  He related that the "knee gives him trouble now," and that he had a disability subject to service connection.  

In a February 1973 statement, the Veteran explained that he had had an injury to the right knee in service.  He apologized for the delay in filing his claim, and stated that he recalled having listed his knee as a problem at discharge.  

In February 1973, the AOJ denied the claim.  In doing so, it relied upon the service records and the January 1970 VA examination, which did not reflect any knee complaints or assessments.  


In January 1975, the Veteran again claimed entitlement to service connection for a right knee disability.  In a February 1975 rating decision, the AOJ reopened the claim on the basis of the receipt of additional service records, and again denied the claim.  The AOJ relied on the service records and the January 1970 VA examination in making this determination.  

In May 2010, the Veteran filed for service connection of a right knee disability.   In a December 2010 statement, he detailed the early 1968 hyperextension injury, explaining that his knee had been hyperextended when a soldier fell down some stairs and landed on his knee.  He noted that after his discharge, he had noticed problems with the right knee, including weakness and buckling.  

A May 2011 VA treatment note documents the Veteran's initial presentation at a VA facility for treatment of right knee symptoms.  At this time, the Veteran reported a history of knee symptoms ever since the 1968 hyperextension injury.  He explained that following the 1968 injury, his knee was sore for about a month, after which time the pain resolved.  The Veteran, however, reported that since then he had experienced intermittent weakness.  A tear of the medial meniscus was suspected at this time. 

The Veteran's right knee underwent MRI in August 2012.  A report of the study reflects impressions of mild erosion of the inferior surface of the posterior horn of the medial meniscus without a discrete tear, as well as a large popliteal cyst and quadriceps tendinopathy.  

In April 2013, the Veteran had another MRI of the right knee.  The associated MRI report reflects impressions of horizontal tear posterior horn through body medial meniscus, a questionable tiny horizontal tear body lateral meniscus, nonspecific mild subcutaneous edema about the anterior knee, no evidence of popliteal cyst or joint effusion, and mild tricompartmental chondromalacia.

In November 2014, the Board reopened and remanded the claim of entitlement to service connection for a right knee disability to afford the Veteran a VA examination.  In April 2015, he was examined, and at this time a meniscal tear of the right knee was assessed.  The examiner reviewed the claims file, and noted the history of hyperextension injury in January 1968.  Nevertheless, he concluded that it was less likely than not that the Veteran incurred a right knee disability in service.  He explained that the Veteran had a single evaluation for right knee complaints in service with a history of hyperextension injury and assessment of MCL sprain, and that at separation there were no complaints or clinical impressions regarding the right knee.  

In October 2015, the Board remanded the claim to afford the Veteran another VA examination.  In November 2015, VA examination resulted in assessment of a right knee meniscal tear and osteoarthritis of the right knee.  Following examination of the Veteran and review of the record, the examiner concluded that it was less likely than not that any right knee disability was incurred in or caused by any in-service event, injury or illness, particularly the history of hyperextension injury in early 1968.  She explained that the Veteran had sustained a single forceful hyperextension injury to the right knee, and that he had developed mild degenerative joint disease (DJD) years later.  In terms of the meniscal tear, she explained that it did not develop until approximately 2013, noting that the difference in the MRIs outlined above showed the timing of the tear.  She also relied on the fact that the Veteran had not claimed any right knee disability until 1975, and had had a normal examination immediately following discharge.  

In February 2016, the Veteran submitted a private medical opinion from Dr. H. dated in in August 2013, as well as a medical record from Dr. B. of the Brookwood Orthopedic Sports Medicine Institute (Brookwood) dated in January 2016.  

The August 2013 opinion from Dr. H. reflects a history of treatment in May and July of that year.  Dr. H. outlined the history of hyperextension of the right knee in service, and referenced "old medical records."  He suggested that the 1968 injury had resulted in a disability, although he did not formally assess one in his letter, or opinion.  Dr. H. explained: 

According to the literature, a knee that has been hyperextended may have damage to the ligaments and cartilage, which could be destabilizing for the knee.  There is also the possibility of the knee becoming dislocated   This could lead to debilitating pain.  It is commonly recommended that a patient with this type of injury receive immediate treatment.  If left untreated, this type of injury can lead to problems in the future, as continued wear and tear on an injured knee can be disabling with impaired function and increased pain.

See August 26, 2013, letter from Dr. H. (emphasis added).

In an associated form opinion, also dated in August 2013, Dr. H. indicated that the Veteran had a disability "likely" or "at least as likely as not" caused by in-service injury.  He indicated he had reviewed the "military medical records" and at the bottom of the form opinion, Dr. H. explained "[w]ith the hyperextension (forceful) injury to his right knee it is an injury that can cause damage to the cartilage and ligaments thereby destabilizing the knee and setting him up for further injury and damage."  

The January 2016 record from Brookwood reflects a history of hyperextended knee in January 1968, i.e. in service, with an assessment of a strain of the MCL at that time.  A contemporaneous MRI showed meniscal degeneration, a tear of the medial meniscus, and a partial tear of the lateral meniscus.  The ACL was not torn, nor had it ever been for over 40 years without more significant symptoms.  The Veteran related a history of chronicity of symptoms in and since service.  Dr. M. noted that he had reviewed the records, and that it appeared by history that the Veteran sustained an injury with continued symptoms since service.  He remarked that "it appears that he did have an injury," which was a "medial meniscal irritation and a medial collateral ligament strain."  Dr. M. explained that this would cause meniscal irritation, and "could cause degeneration over a period of time from an acute injury."  He found a "link to this process," but how severe he could not tell because he did not have any medical records from 1968 to present.

Initially, the Board must find that entitlement to service connection for arthritis, i.e. DJD of the right knee, is not warranted on a presumptive basis.  No indication of arthritis is demonstrated within the first post-service year.  At separation, the Veteran denied any knee symptoms, and no disability thereof was assessed, to include arthritis.  VA examination in January 1970 also does not indicate any arthritis.  The Veteran did not claim service-connection for any right knee disability until 1973, well after the first post-service year.  Because there is no suggestion of arthritis within the first post-service year, the claim cannot be substantiated on a presumptive basis.  It is impossible for the Board to ascertain whether the disability manifested to a compensable degree within this period.  Accordingly, the presumptive regulations are not for application.  38 C.F.R. §§ 3.307, 3.309.

The Veteran contends that the 1968 hyperextension injury is the genesis of the current knee disabilities, which are, in sum, a meniscal tear and arthritis of the right knee.  Following service, there is no clinical evidence pertaining to the right knee until approximately 2011.  VA examinations have resulted in negative etiological opinions, and the Veteran has submitted apparently favorable medical opinions.  

Initially, the Board recognizes that the Veteran is competent to report his observations of pain, buckling, locking, etc.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  He has related a history of instability since the 1968 hyperextension injury.  It is notable that he also filed for service connection for a right knee disability in 1973.  However, thereafter the Veteran did not seek any apparent treatment for his right knee until approximately 2011, when he presented at a VA facility.  

Regardless of any passage of time since the hyperextension injury, the Board finds that the Veteran is credible in his reports of symptoms in the years following service.  It is noteworthy to the Board that the Veteran filed for service connection of a right knee disability in 1973.  Although the claim was denied, the Veteran's claim is favorable proof that he had continuing symptoms of the right knee.  The Board has the responsibility to assess the credibility and weight to be given to the competent evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

Although the Veteran's competent reports weigh in favor of the claim, it is not until approximately 40 years until after service that there is a clinical diagnosis pertaining to the right knee.  See Jandreau¸supra.  Thus, resolution of the claim also depends on the weight to be afforded the VA opinions and the private opinions, outlined above.  

The August 2013 opinion from Dr. H. is fairly speculative, and does not purport to diagnose any disability of the right knee, although the Board will assume that Dr. H. is referring to the DJD and meniscal tears that had been assessed at that time.  Dr. H.'s opinion speaks largely in terms of possibility, without assigning any value to the probability that any right knee disability was attributable to, or incurred, in service.  A medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship.  Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Thus, at most the Board considers Dr. H's opinion as a suggestion that a right knee disability is attributable to service.  

In April 2015, VA examination resulted in assessment of a meniscal tear of the right knee.  Following review of the claims file, including the service records, the VA examiner concluded it less likely than not that the right knee disability was incurred in service.  The examiner noted that the Veteran had a single instance of knee injury, without complaints or clinical impressions regarding the right knee at separation.  

Recognizing that the VA examiner needed to consider the Veteran's credible lay reports, the Board remanded the claim to obtain another examination.  VA examination in November 2015 resulted in assessment of a meniscal tear and DJD of the right knee.  The examiner, with full review of the record, concluded it less likely than not that any right knee disability was incurred in or caused by an in-service injury, to include the documented January/February 1968 hyperextension injury.  She explained that DJD was not shown until many years following service, and that the meniscal injury first manifested sometime during 2012 and 2013.  

The Veteran also submitted a January 2016 private opinion from Dr. M. at Brookwood.  In the opinion Dr. M. relates that, following examination of the Veteran and review of the service records, the Veteran had not only a strained MCL, but also "meniscal irritation" at the time of the 1968 hyperextension injury.  Dr. M. also attributed the current complaints to this injury.

In resolving any doubt in the Veteran's favor, the Board concludes that service connection for a right knee disability is warranted.  The service records document clear injury to the knee in 1968 when the Veteran hyperextended it, with assessment of a strain of the MCL.  The Veteran's reports of continuing symptoms since the injury are credible and competent, and weigh in favor of the claim, notwithstanding the lack of clinical treatment following service.  Although VA examinations have resulted in unfavorable etiological opinions, the opinions of Dr. H. and Dr. M. weigh in favor of the claim.  The private opinions are based upon a credible history offered by the Veteran.  The Board particularly notes that Dr. M.'s opinion reflects that the Veteran, as likely as not, sustained a meniscal irritation injury in service, and that his current disabilities are related to that injury.  In light of the assessments regarding the meniscus, the evidence is thus at least in equipoise, and the claim for service connection of a right knee disability, to include meniscal tears and DJD, is granted.  Gilbert, supra.


ORDER

Entitlement to service connection on for a right knee disability is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  If the Board proceeds with final disposition of an appeal, and the remand order has not been complied with, the Board errs in failing to ensure compliance.  Id. at 271.  While the Board regrets additional delay in this case, the matter must be remanded for the reasons discussed below.

The Veteran seeks entitlement to service connection for hearing loss of the left ear.  Service connection has been established for hearing loss of the right ear, based upon a December 2015 VA examiner's opinion relating right ear hearing loss disability to service.  The December 2015 VA examiner offered a negative etiological opinion with respect to the assessed left ear hearing loss disability.  

By way of background, the Board notes that in November 2014 and October 2015, the Board remanded the claim to have the VA examiner convert pre-November 1967 audiograms from the ASA standard to the ISO (ANSI) standard.  The Veteran's entrance audiogram is dated in December 1965.  His separation audiogram is dated in October 1969.  

In October 2010, the Veteran was examined and assessed with a bilateral hearing loss disability.  38 C.F.R. § 3.385.  However, examination at that time resulted in a negative etiological opinion, with the examiner noting that the Veteran did not have a hearing loss disability in service.  

The Board remanded the claim in November 2014 for another examination.  In April 2015, the Veteran was examined, and a diagnosis of a bilateral hearing loss disability was made.  The examiner concluded, however, that it was less likely than not that the disability was incurred in, or related to, service.  She noted that the service records did not reflect a threshold shift, which would indicate the onset of the hearing loss.  She did not convert the December 1965 audiometrics from ASA to ISO (ANSI) standards.

In October 2015, the Board remanded the claim because the examiner did not convert the December 1965 audiometrics.  In December 2015, the examiner concluded that the left hear hearing loss disability was less likely than not incurred in, or otherwise attributable to service.  In reaching this conclusion she once again found no evidence of a threshold shift in the left ear.  With respect to the ASA to ISO (ANSI) conversions, the examiner remarked that she converted only the separation examination, dated in October 1969.  She explained that "[a]fter conversion of thresholds from ASA to ISO (ANSI) at separation, there was no change in the left ear."  The examiner remarked that she could not determine what standard, either ASA or ISO (ANSI), was used at entrance and separation.  

The opinion must be returned for clarification.  Despite the Board's directive, it does not appear that the examiner converted the December 1965 audiogram from ASA to ISO (ANSI) standards.  If a military audiogram was performed before 1969 and does not specifically state that it was conducted according to ISO (ANSI ) standards, one must assume the results are ASA.  Moreover, unless otherwise specified, one is to assume that audiograms performed from 1969 and later were conducted according to ISO (ANSI) standards.  See M21-1, III.iv.4.B.3.a, Determining Impaired Hearing as a Disability.  Because the examiner failed to consider the conversion of the December 1965 entrance audiogram from ASA to ISO (ANSI) standard, but rather apparently converted the 1969 separation audiogram, the examination report must be returned.  See 38 C.F.R. § 4.2; see also Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA audiological examination to determine the presence, severity and etiology of the Veteran's claimed bilateral sensorineural hearing loss.  All indicated tests and studies should be conducted.  The claims file should be available for review by the examiner.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions regarding noise exposure and hearing loss, as well as the pertinent medical evidence.  The examiner should note that the claims file has been reviewed.

Regarding hearing loss, the examiner should specifically consider the in-service audiological findings dated in December 1965, prior to both November 1967 and 1969, as appropriately converted to ISO (ANSI) measurements, which are as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
15
10
10
10
5
35
LEFT
15
10
10
10
20
25

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that bilateral sensorineural hearing loss is attributable to service, including noise exposure experienced in service.  A complete explanation for the opinion should be provided.

It is noted that the requirements for service connection for hearing loss need not be shown by audiometric testing during a claimant's period of active duty in order for the claim to be granted.  Rather, service connection for a bilateral hearing loss disability may be granted where there is credible evidence of acoustic trauma due to noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically-sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.

Any and all opinions must be accompanied by a complete rationale.

2.  After the development requested above has been completed to the extent possible, and after conducting any additional indicated development, review the record and readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


